In re David Earl Wilson, applying for stay of execution, 22nd Judicial District Court, Parish of St. Tammany, No. 114,926.
Granted. The order of the trial judge fixing the execution date is vacated. In our action in this case on July 12, 1985 we stayed relator’s execution “pending timely filing and final action by the Supreme Court of the United States of America on mover’s petition for writ of certiorari.” As we noted before, action of the United States Supreme Court will not become final until 25 days after the writ denial. Although the U.S. Supreme Court Rules were amended in 1980, the effect of the amendment in Rules 51 and 52 was not to change the old U.S. Supreme Court Rule 58, cited in Louisiana State Bar Association v. Ponder, 340 So.2d 134 (La.1976). The denial of relator’s petition for certiorari is not final before 25 days after the Supreme Court ruling.